THOMAS A. CLARK, Circuit Judge,
dissenting:
The majority reverses the district court judge on three separate findings of government negligence. This court holds that the district judge, after listening to all the testimony and reviewing all the evidence, was clearly erroneous not once but three times. *332To reverse a trial court on a finding, the appellate court must be “left with the definite and firm conviction that a mistake has been committed.” United States v. United States Gypsum Company, 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948). This is a close case which is all the more reason that this court should not substitute its judgment for that of the district court judge. Because I do not find that the district court was clearly erroneous in the three findings of fact, I would affirm and thus I must dissent.
I.
The government, in the form of the FAA, was negligent, first, in failing to notify the Search and Rescue Coordinator when a report was received that Swoboda was transmitting an ELT signal. This conduct was in clear violation of FAA rules.1 Substantial evidence in the record supports the trial judge’s determination that this conduct was a proximate cause of Swoboda’s death. The requirement that the Search and Rescue Coordinator be notified when an ELT is received is clearly aimed at preventing exactly the kind of tragedy that occurred here. Negligence per se was established.2
The majority’s reliance on the excuse doctrine is misplaced. As this court has previously indicated, the doctrine is an extremely narrow one.
Violation of a safety statute may be excused under certain circumstances. Thus where non-compliance was due to an emergency situation, or where compliance would be more dangerous than noncompliance, strict compliance has been excused. See Chase v. Tingdale Bros., 1914, 127 Minn. 401, 149 N.W. 654 (child dashes into the street); Cameron v. Stewart, 1957,153 Me. 47, 134 A.2d 474 (walking on the wrong side of the street where sidewalk is defective). There has been no showing of any justification for failure to comply with the statute here. Indeed, the only explanation for the breach was the belief by the Captain that the line-throwing appliance was illegal, a completely mistaken belief.
Reyes v. Vantage Steamship Co., 558 F.2d 238, 243 (5th Cir. 1977), modified, 609 F.2d 140 (1980). The majority uses this doctrine as a jumping off point into an inquiry as to the reasonableness of the government’s action: its negligence. In short, the court disagrees with the district court’s finding that the government unreasonably relied on Swoboda’s companions. Although the facts support the trial judge’s result, the majority substitutes its concept of reasonableness for the trial court’s. The imaginative use of the “excuse” doctrine does not convert the majority’s substitution of judgment on factual findings into a correction of an inaccurate application of law by the court below.
II.
The second act of negligence by the government occurred when its agents incorrectly interpreted incoming information as a position report on the doomed flight. Because of this misclassification, an Alert was cancelled and precious hours were lost. The majority concludes that since Swoboda’s life raft was later discovered near the point given in the position report, the information was correct and thus there was no negligence. The majority misinterprets the issue. Due to Swoboda’s companions’ mistake, the searchers initially scrutinized the wrong area although in hindsight it was the area in which Swoboda’s raft was found. However, the harm-causing negligent conduct was the government’s cancellation of the uncertainty phase based on a reported ELT, not a mistake with respect to Swobo-da’s location. Such a report is generally a basis for emergency action,3 but through a series of incredible assumptions and misunderstandings this ELT transmission was *333classified as a position report and caused the cancellation of an uncertainty phase.
At 0052 GMT, an “uncertainty” phase was initiated by Anchorage. One of Swob-oda’s companions soon after reported: “We have just been talking to a MAC aircraft who has been hearing what we believe to be Swoboda’s ELT. He turns it on every 15 minutes for a few seconds as his way of telling us he is OK. From talking to the MAC flight we estimate Swoboda to be approximately 49N 171W at 0040 and from that point he should pick up the beacon and navigate to Adak.”4
The transmission relating this report demonstrates how it was misunderstood:
HNL: Yeah this is message from November six eight six eight reference three six seven four golf
D12: Go ahead
HNL: Okay he advises ah that ah MAC aircraft apparently must have heard him talking to ah three seven six four golf and say the MAC aircraft advises that ah every fifteen minutes for a few seconds he was transmitting on ELT I don’t know what he meant by that
D12: Okay I know what it is
0059:40 HNL: Well the MAC aircraft advises basing on where he talked to him ah short while he was position forty nine north one seventy one west at zero zero four zero and ah basing from that position on he should be able to pick up beacon with ah (unintelligible) to Adak
D12: Yeah he should
HNL: (unintelligible)
D12: Okay thank you very much
The Anchorage air controllers thereafter believed that a position report had been made by Swoboda:
When I came on duty, N3674G was overdue at the 40N position and had been put in an Incerfa phase. Some time later, Honolulu Center called with a position report on N3674G. They advised position as 49N171W at time 0040 GMT and advised that it had been received by a MAC aircraft who reported that he received it on an emergency locator transmitter. After receiving no position report after 49N171W the aircraft was again placed in Incerfa and Alerfa phases.
Narrative Statement of Carlton L. Schroeder, ATCS, Anchorage ARTC. Record at 575.
On assuming Floor Supervisor duties, I was briefed by the Supervisor I was relieving that the aircraft had radio problems. I checked with the sector to determine what steps were being taken to obtain a progress report on the aircraft. I was informed that another aircraft heard N3674G transmitting, but was unable to copy his position. When no further reports had been received one hour after N3674G was last heard, I initiated an Incerfa. This Incerfa was later can-celled when we obtained a report from a military aircraft that he had heard N3674G transmitting on his emergency locator transmitter and gave a position without an estimate. When a progress report had not been received an hour later I reissued an Incerfa. When N3674G did not show up at the Centers estimate at Adak and no further communications were received from N3674G I issued an Alerfa. I then informed the Assistant Chief on duty of the Alerfa and was relieved by him.
Narrative Statement of Willard G. Baker, SATCS, Anchorage ARTC Center. Record at 570. In short, then the Alert phase was cancelled based on nothing more than a report by a MAC flight that it had heard an ELT. Normally, such a report would provide an appropriate basis for emergency action. An order issued by the Federal *334Aviation Administration states in pertinent part:
a. When an ELT signal is received or reported, it shall be assumed that an emergency exists. FAA facilities shall immediately notify the appropriate rescue coordination center in accordance with procedures currently prescribed .. .
Order No. 6050.29 of the Department of Transportation, Federal Aviation Administration (Nov. 19, 1973). Swoboda’s companions assumed that the signal was from Swoboda, assumed that it meant he was OK, and assumed that he was heading in the right direction and would therefore pick up the direction beacon shortly. The government got this information, accepted all the assumptions involved, and added the misinformation that Swoboda himself had been heard from. It was hardly reasonable to rely on the string of assumptions that Swoboda’s companions had made in face of regulations dictating action.5
Even under the majority’s view that the FAA does not warrant the accuracy of the information it passes on, the government added error to information received and accepted a strained logic which concluded a pilot was safe based on the receipt of his emergency signal. This conduct is without question negligent.6
III.
The final act of negligence on the part of the FAA occurred when no distress bulletin was issued when Swoboda’s plane became overdue. The majority does not think this is negligence, because Swoboda’s companions thought he had probably gone on to an alternate destination. Swoboda like all airmen had been assured by the FAA that if overdue, rescue would be initiated:
(5) Remember that if you fail to report within one-half hour after your ETA, a search will be started to locate you.
Airman’s Information Manual 1-83, 1-84. This is pure substitution of judgment not an application of the clearly erroneous test. *335Even so, I would certainly agree with the trial judge that this conduct was negligent. The facts which the FAA had before it were: (1) a pilot was overdue, (2) the pilot personally made only one position report, ninety minutes into the flight, (3) the pilot had reported loss of one communication system and his failure to report likely indicated the loss of another, (4) the loss of some communications raised a specter of the loss of electric power entirely (without power Swoboda would have been robbed of the use of any navigational aids), and (5) although Swoboda had answered communications by using his ELT — one beep for yes, two for no — no such response had been heard for hours. The only thing heard from Swoboda had been a dramatic new pattern of transmission on his ELT for a few seconds every 15 minutes. In my opinion with these facts before it, it was not clearly erroneous for the trial court to find the government negligent.
I dissent.

. See notes 5 and 6 of the majority’s opinion.


. The majority sets forth the elements of negligence per se. Although it specifically does not find such negligence in this case, the majority would, I believe, be required on the evidence before us to affirm the district judge’s finding of negligence per se.


. See notes 5 and 6 of the majority’s opinion.


. The exact text of the message is:
WE HV JUST BEEN TALKING TO A MAC ACFT WHO HAS BEEN HEARING WHAT WE BLV TO BE 74G ELT. HE TURNS IT ON EVERY 15 MINS FOR A FEW SECONDS AS HIS WAY OF TELLING US HE OK. FROM TALKING TO THE MACH ACFT WE EST 3674G TO BE APROX 49N 171W AT 0040 AND FROM THAT PX HE SHUD PICK UP THE BEACON AND NAV NML TO ADAK.
HNL R
368 WILL CALL AGN IN 45 MINS Record at 538.


. The Coast Guard recognized in its investigation that it was the erroneous interpretation of the information from the MAC flight as a position report which caused the problem.
In the interim Honolulu ARTCC passed N3674G to Anchorage ARTCC after receiving the missing aircraft’s 222036Z (1036W) position report which indicated that the aircraft had entered the Anchorage ARTCC area. Anchorage ARTCC was never able to establish direct communications with N3674G, and relied instead on information furnished by N6868 and N7695C which indicated that the missing 74G was still airborne and not in trouble. At 230055Z (1455W) MAC 50237 relayed “flight operations normal” reports to Anchorage Center (ARTCC) for N7695C and N6868 and reported receiving ELT signals at regular intervals from 74G in the vicinity of 49N, 171W indicating that the missing aircraft was not in trouble. This report was misinterpreted by Anchorage Center as meaning that 74G was reporting his position as 49N, 171W when the MAC aircraft was actually reporting the position at which it had received the strongest signal. Anchorage Center had previously issued an “Uncertainty” (INCERFA) at 230052Z (1452W) which was subsequently cancelled after receiving and misinterpreting the MAC report. The uncertainty was reissued at 230137Z (1537W). An “Alert” (ALERFA) was issued at 230300Z (1700W) and a “Distress” (DE-TRESFA) finally declared at 230450Z (1850W).
Record at 623 (emphasis supplied).


. FAA regulations require that an emergency be assumed whenever there is any doubt. The Enroute Air Traffic Control Manual, No. 7110.-9D, § 907, provides in part:
When you believe an emergency exists or is imminent, select and pursue a course of action which appears to be most .appropriate under the circumstances and which most nearly conforms to the instructions in this manual. If you are in doubt that a given situation constitutes a potential emergency, handle it as though it were an emergency.
907. Note. — Because of the infinite variety of possible situations, specific procedures cannot always be prescribed for every situation which might be considered an emergency. As a rule of thumb, an emergency includes any situation which places an aircraft in danger; i. e., uncertainty, alert, being lost, or in- distress.
The National Search and Rescue Manual, § 741, provides in part:
The uncertainty phase is assigned anytime doubt exists as to the safety of a craft or person because of knowledge of possible difficulties, or because of lack of information concerning progress or position. The key word is doubt.